UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6006



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MATTHEW LANE DRENNEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-95-27-5)


Submitted:   May 26, 2004                  Decided:   June 14, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Lane Drennen, Appellant Pro Se. Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Matthew Lane Drennen appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Drennen, No. CR-95-27-5

(N.D.W. Va. Oct. 9, 2003); see also United States v. Capers, 61

F.3d 1100, 1109 (4th Cir. 1992).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -